Citation Nr: 0835517	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  At his June 2008 
hearing, the veteran testified that he underwent private 
emergency room treatment for low back strain within a year 
from his separation from active duty service and again almost 
10 years after his separation.  He provided identifying 
information with regard to these records.  VA has a duty to 
obtain relevant records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has 
not yet had an opportunity to seek the records identified by 
the veteran in his hearing testimony.

The negative nexus opinion provided by the April 2006 VA 
examiner was based on the lack of post-service treatment for 
the veteran's claimed low back condition.  If additional 
records of treatment for the veteran's low back strain are 
associated with the claims folder, further review would be 
required by the VA examiner.

Accordingly, the case is REMANDED, for the following action:

1.  The RO or the AMC should take the 
necessary steps to obtain medical 
treatment records from Newton General 
Hospital in Atlanta, Georgia from 1980 
and 1981 and Tallahassee Memorial 
Hospital in Tallahassee, Florida from 
1989.  The veteran is advised that VA 
only has a duty to obtain records 
adequately identified by him and for 
which necessary releases are received.

2.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  If additional records of post-service 
treatment for lumbar sprain are 
associated with the record, return the 
claims folder to the VA examiner who 
provided the April 2006 medical opinion.  
If the previous examiner is not 
available, the claims folder and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case. 

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran's low back disorder is 
etiologically related to the veteran's 
in-service lumbar strain.  The rationale 
for any opinion should also be provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



